WALKER, J.
There was evidence tending to show that the defendant shot at Jackson, an employé of the Alabama Midland Railway. Company, while he was engaged on said railway in coupling a car which was loaded with dirtclaimed by the defendant. It is a matter of common knowledge, that the tmsiness of railroad companies is conducted by their emplovés. If threats are made against such a company, it is for the jury to determine from the character of the threats whether the employes of the company come within their scope. The company and its employés are, in a measure, identified, and the carrying out of a threat against the company, may necessarily involve *36peril to, or an assault upon its employés. An assault upon an emplové may be explained, and the motive and intention of the assailant made plain, by proof of various threats against the company. In this view, it was competent to prove defendant’s threats against the railroad company; and it was for the jury to determine whether or not Jackson, the empioyé, should be regarded as referred to by the threats, or as within the range thereof. Ford v. The State, 71 Ala. 385; Jones v. State, 76 Ala. 8. The threats testified to by the defendant, in response to the question, were clearly admissible against her, and the propriety of the question is illustrated by the answer to it.
Nothing is suggested against the first charge given by the trial court, nor is any fault discovered therein. In view of the evidence, the giving of the second charge was proper. There was no evidence ten ding-to show that the defendant’s act in shooting the gun was justifiable, on any consideration of self-defense, or because of other legal excuse. On the proof, the defendant could not have been entitled to an acquittal, if she shot at Jackson as predicated in the charge. The statements in the premises of the third charge given were not improper, when referred to the evidence before the jury. The main proposition contained in that charge is to the effect, that the facts that the defendant claimed or had' title to the land upon which Jackson was at the time of the shooting, and that he was a trespasser thereon, would.not authorize the jury to find a verdict of not guilty. If, by reason of the language in which the charge was couched, it was regarded as not clearly expressing the proposition therein contained, and as liable to mislead the jury, the defendant should have sought the correction of such misleading tendency by requesting an explanatory charge. The giving of a charge which is faulty only in the sense of calling for an explanation to clear away all ambiguity, is not a reversible error, unless it is made to appear that the defendant was prejudiced thereby. — Blackburn v. The State, 86 Ala. 595.
The charge requested by the defendant was properly refused. Obedience to that charge would have required the jury to acquit, though they should find from the evidence that the defendant, without legal excuse, shot in the direction of Jackson, who was in full view of and seen by her, and was in range of the shot.
Affirmed.